 In the Matter Of VIKING REFRIGERATORS, INC.andCARPENTERS' DIs-TRICT COUNCIL, AFFILIATED WITH 7{HE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITH THE AMERI-CAN FEDERATION OF LABORCase No. R-3034.-Decided October 01, 1941Jurisdiction:refrigerator manufacturing industry.Investigation and Certification of Representatives:existence of question:agreement as to ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees excluding the superintendent, foremen, and office employees.Mr. George I. Winger,of Kansas City, Mo.; for the Company.Mr. Vernon MalottandMr. J. 0. Mack,of Kansas City, Mo., forthe Council.Mr. Walter Love and Mr. Harold Edwards,of Kansas City, Mo.,for the S. W. O. C.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn or about August 11, 1941, Carpenters' District Council, affiliatedwith the United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, herein called theCouncil, filed, with the Regional Director for the Seventeenth Region(Kansas City, Missouri) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofViking Refrigerators, Inc., Kansas City, Missouri, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stai. 449, herein called the Act.On August 30, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional36 N. L. R. B., No. 55.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearing upondue notice.On September 13, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Council,and the Steel Workers Organizing Committee, affiliated with theC. I. 0., herein called the S. W. O. C., ,a -labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on September 22, 1941, at KansasCity,Missouri, before Paul Nachtman, the Trial Examiner duly des-ignated by the Chief Trial Examiner.The Company was representedby counsel and the Council and the S. W. O. C. by their respectiverepresentatives; all parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings with respect to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudicialerrors were made.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THECOMPANYViking Refrigerators, Inc., a Missouri corporation, is engaged inthemanufacture, sale, and distribution of commercial refrigeratorsatKansas City, Missouri.Approximately 90 per cent of the rawmaterialsused by the Company in its operations are purchased andshipped to the Company from States other than the State of Missouri.Approximately 80 per cent of the Company's finished products areshipped to points outside the State of Missouri.The Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDCarpenters' District Council, affiliated with the United Brotherhoodof Carpenters and Joiners of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.SteelWorkers Organizing Committee is a labor organization affil-iated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing, the parties agreed that a question concerning rep-resentation has arisen by reason of the Company's refusal to negotiate VIKING .REFRIGE'RATORS, INC.315with either of the, labor organizations herein involved until. one ofthem is certified by the Board.There was introduced in evidence astatement prepared by a Field Examiner of the Board from whichit appears that the Council and the S. W. O. C., respectively, havesubstantial representation among the'employees of the Company inthe unit hereinafter found to be appropriate.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation .to, trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT.The Council contends ' that all production and maintenance em-ployees, including foremen, but excluding the superintendentand officeemployees, constitute an appropriate unit.The S. W. O. C. agreeswith this contention, except that it desires to exclude the foremen.There are two employees who come within the classification of fore-men.The Company does not take any position as to what constitutesan appropriate unit.One of the two foremen involved is in charge of the metal shop andhas seven or eight men in his department who are under his super-vision.The other foreman is in charge of the woodworking shop andhas from threeto six menin his department who are under his super-vision.Both foremen have the power to hire and discharge. Each ofthem spends only from 10 to 20 per cent of his time in actual produc-tion work.Since their duties are primarily supervisory in natureand their interests more closely aligned with those of managementthan with the productionand maintenanceemployees, we shall excludethe foremen from the appropriate unit.i The statement'shows that the Council submitted 25 membership application cards, allof which were dated August 7, 1941,and bore signatures which appeared to be genuine.Twenty-four of the signatures corresponded with names appearing on the ,Company'sAugust 11,1941,pay roll.The C.I.O. submitted 27 membership application cards,26 of which appeared to bear genuine original signatures.Twenty-five of the cards weredated between July 22 and 28, 1941,1was dated July 22,no year being indicated, and1 was undated.Twenty-five of the apparently genuine signatures corresponded to namesappearing on the Company'sAugust 11, 1941, pay roll.At the date of the hearing theCompany was employing 44 persons. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees of theCompany, excluding the superintendent,foremen,and office em-ployees,constitute a unit appropriate for the purposes of collectivebargaining,and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policiesof the Act.VI.THEDETERMINATIONOF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.In accordance :with our usual practice, weshall direct that those eligible to vote in the election shall be the em-'ployees within the appropriate unit who were employed by the com-pany during the pay-roll period immediately preceding the date ofthe Direction of Election, subject to such limitations and additionsas areset forth in the Direction.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has, arisen concerning the repre-sentation of employees of Viking Refrigerators, Inc., Kansas City,Missouri, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding the superintendent, foremen, and office employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Reg'ulatidns-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Viking Refrigerators, Inc., Kansas City, Missouri, an election bysecret ballot shall be conductedas soonas possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Seven-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rules VIKING REFRIGERATORS, INC.317and Regulations, among all production and maintenance employeesof the Company who were employed by the Company during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding the superintendent, foremen, office employees, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Carpenters' District Council, affiliatedwith the United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, or by Steel Workers:Organizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.MR. GERARD D. REna.Y took no part in the consideration of the aboveDecision and Direction of Election.